On Motions for Rehearing.
Both the appellant and the appellees have filed motions for rehearing both of which we have overruled. In his reply to appel-lees’ motion for rehearing, however, the appellant states that, in view of the unsettled state of the law relating to his claimed interest in the oil royalty from Section No. 830, which is a state school section, never having been patented, and other conditions mentioned by him, he is willing to remit his claim to the royalties that have been collected or received by appellees from, and all of his claim to, that section. He further states that the amount collected by appel-lees as royalty from the other two sections up to June 1, 1939, is $28,674.76, and this allegation is not in any way challenged by the appellees. Appellant asks this court to reform the judgment heretofore entered in the cause so as to allow him recovery of one-half of the above amount, together with one-half of all royalties collected after June 1, 1939, from Sections 831 and 863.
Appellant does not point out to us any portion of the record or testimony which segregates the amount of royalty produced on Section 830 nor the amount of money collected by appellees from oil production on that section and we have not been able to find any testimony in the record to that effect. In the original opinion we held that, under the verdict of the jury, appellant was' entited to recover one-half of all of the royalty collected by the appel-lees from all three of the sections of land and he was awarded judgment therefor by this court. If appellant does not wish to collect the entire amount of the judgment awarded him but prefers to remit a portion of it, even though the record does not give us a basis upon which to render a judgment for the exact amount remaining, we think he has the right to do so under the provisions of Article 2227, Revised Civil Statutes, 1925. That article permits any party in whose favor a judgment has been rendered to remit any .part thereof either in open court or in vacation, and that execution shall issue for the balance only of the judgment. The judgment, after the re-mittitur, is in accordance with the findings of the jury and in no sense conflicts therewith. It conforms to the pleadings and gives relief to which, in our opinion, the appellant was entitled in the trial court. Certainly no prejudice nor injury can be imposed upon the appellees by such remittitur and the request of the appellant that the remittitur be allowed and the judgment reduced accordingly will be granted and the judgment reformed in accordance therewith. General Accident Fire & Life Assur. Corp. v. Bundren, Tex.Com.App., 283 S.W. 491.